DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (US 2006/0176710 A1, herein referred to as: Meinke), in view of Cannon (US 2017/0291536 A1).
Regarding claim 1, Meinke teaches or suggests (Figs. 1-6A) a molded part (20) of a motor vehicle (10), comprising: a carrier (30) formed of a plastic (paragraph [0049]); a carrier structure (34) made of a plastic (paragraphs [0058]-[0059]) for fixedly arranging the molded part (20) on the motor vehicle (as shown in Fig. 1, via an attachment member coupled thereto); and a 
Meinke does not explicitly teach that said carrier is a pressed carrier formed from a fiber-plastic composite.
Cannon teaches or suggests (Figs. 1-13) a carrier (10) formed as a pressed carrier formed from a fiber-plastic composite (as described in paragraphs [0023] and [0030]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Meinke and incorporated the teachings of said carrier is a pressed carrier formed from a fiber-plastic composite, such as taught or suggested by Cannon, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to yield the predictable result of increasing the longevity of the device (i.e. by improving the resilience of the device with fiber reinforcement).
Regarding claim 2, Meinke teaches or suggests (Figs. 1-6A) the at least one cutout (48) of the carrier structure (34) is formed on the surface of the pressed carrier as a symbol or a character (as shown in Figs. 1-6A).  
Regarding claim 3, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) has a multiplicity of cutouts (as shown in Figs. 1-6A), and wherein the cutouts on the surface of the pressed carrier (30) form lettering or a graphic (as shown in 1-6A).  
Regarding claim 4, Meinke teaches or suggests (Figs. 1-6A)7Attorney Docket No. 080437.PE478US the carrier structure (34) is a stiffening structure for the pressed carrier (as the carrier structure 34 adds thickness to said pressed carrier 30, carrier structure 34 reasonably forms a stiffening structure for pressed carrier 30).  
Regarding claim 5, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) comprises a translucent upper layer (32) on a surface on the viewing side (as shown in Figs. 1-6), and an upper layer (32) on the pressed carrier (30) is a textile material, an imitation leather, a perforated leather, or a lacquer (as described in paragraphs [0050]-[0055]).  
Regarding claim 6, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) of the pressed carrier (30) and the at least one cutout (48) of the carrier structure (34) are producible in a common production step of the injection molding method (as described in paragraphs [0016] and [0058] - [0059]).  
Regarding claim 7, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) is translucent in a manner such that the at least one cutout is visible from the viewing side of the pressed carrier in a state in which the light source provides backlighting for the pressed carrier and is not visible in a state in which the light source does not provide backlighting for the pressed carrier (as shown in Figs. 2-4, and as described in paragraph [0047]).  
Regarding claim 8, Meinke does not explicitly teach that the fiber-plastic composite of the pressed carrier is formed via natural fibers, fibers of flax, fibers of hemp, recycling fibers, polyester fibers, PET fibers, thermoset fibers, pressed PE(S) fibers, and/or mixed fibers.  
Cannon teaches or suggest (paragraph [0030]) the fiber-plastic composite of the pressed carrier is formed via natural fibers, fibers of flax, fibers of hemp, recycling fibers, polyester fibers, PET fibers, thermoset fibers, pressed PE(S) fibers, and/or mixed fibers (as described in paragraph [0030]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Meinke and incorporated the teachings of the fiber-plastic composite of the pressed carrier is formed via natural fibers, fibers of flax, fibers of hemp, recycling fibers, polyester fibers, PET fibers, thermoset fibers, pressed PE(S) fibers, and/or mixed fibers, such as taught or suggested by Cannon, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to yield the predictable result of increasing the longevity of the device (i.e. by improving the resilience of the device with fiber reinforcement).
Regarding claim 9, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) is transparent (as described in paragraph [0049]).  
Regarding claim 10, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) lies flat directly against the entire surface of the rear side of the pressed carrier (as shown in Figs. 1-6A).  
Regarding claim 11, Meinke teaches or suggests (Figs. 1-6A) the molded part (20) is an interior trim part of the motor vehicle (as described in paragraphs [0043]-[0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 








/COLIN J CATTANACH/Examiner, Art Unit 2875